Citation Nr: 0837446	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-32 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for aplastic anemia/PNH 
anemia.

2.  Entitlement to service connection for hepatitis C to 
include an enlarged liver.

3.  Entitlement to service connection for hepatitis B.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to July 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut. 

The veteran testified before the undersigned Veterans Law 
Judge via video conference hearing in June 2008.  At that 
time the veteran submitted additional pertinent evidence 
along with a waiver of RO review of that evidence. 


FINDINGS OF FACT

1.  The veteran did not experience aplastic anemia/PNH anemia 
until many years after discharge from service, and the 
medical evidence does not indicate that aplastic anemia/PNH 
anemia is related to exposure to toxic substances during 
service or to any other incidence of service.

2.  The veteran developed hepatitis C, including an enlarged 
liver, due to the blood transfusions she received for 
treatment of aplastic anemia/PNH anemia.

3.  The veteran developed hepatitis B due to the blood 
transfusions she received for treatment of aplastic 
anemia/PNH anemia.

4.  The veteran did not develop degenerative disc disease of 
the lumbar spine until many years after discharge from 
service and her current degenerative disc disease of the 
lumbar spine was not caused by her service.

CONCLUSIONS OF LAW

1.  Aplastic anemia/PNH anemia was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Hepatitis C to include an enlarged liver was not incurred 
in or aggravated by active service and it is not proximately 
due to, or the result of, service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3.  Hepatitis B was not incurred in or aggravated by active 
service and it is not proximately due to, or the result of, 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  Degenerative disc disease of the lumbar spine was not 
incurred as a result of active service, nor may it be 
presumed to have been so incurred, and it is not proximately 
due to, or the result of, service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in December 2005 prior to 
the initial adjudication of her claims by the August 2006 
rating decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An 
additional notice letter was sent to the veteran in March 
2006.

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by way 
of the March 2006 letter, which was issued to the veteran 
prior to the initial adjudication of her claims.  See 
Mayfield and Pelegrini, both supra.  

With respect to the duty to assist, VA has obtained the 
veteran's service treatment records and private medical 
records  The veteran has provided testimony before a Veterans 
Law Judge.  In a VCAA notice response dated in January 2006, 
the veteran indicated that she had no other information or 
evidence to give VA to substantiate her claims.  There is no 
indication that there exists any obtainable evidence which 
has a bearing on the issues decided below which has not been 
obtained.

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim. 38 C.F.R. § 3.159(c)(4)(i).  As shown below, there is 
sufficient medical evidence to decide the veteran's claims 
and thus no VA medical examinations are necessary.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If arthritis is manifested to a 
degree of 10 percent within one year after separation from 
service, arthritis may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Aplastic Anemia/PNH Anemia

The veteran asserted in a January 2006 letter that she 
developed aplastic anemia/PNH anemia due to her Air Force 
service working the flight line in Japan.  She reported that 
when she developed aplastic anemia/PNH the specialists that 
treated her thought it was possible that her aplastic 
anemia/PNH was caused by her working the flight line in 
Japan.  At her June 2008 hearing the veteran asserted that 
she developed aplastic anemia/PNH anemia due to either 
exposure to jet fuels while working the flight line, or due 
to exposure to Agent Orange from the planes that were 
returning from Vietnam.  The veteran also testified that the 
cancer experts that treated her in 1983 were of the opinion 
that her work in base supply in the flight line during 
service caused the veteran to develop aplastic anemia/PNH 
anemia.

The Board notes that the record does not indicate, and the 
veteran does not claim, that she developed aplastic 
anemia/PNH anemia during service or for many years after 
discharge from service.

While the veteran has claimed that she was exposed to Agent 
Orange from planes returning from Vietnam, there is no 
evidence of record supporting that assertion.  Since the 
veteran did not serve in Vietnam she is not assumed to have 
been exposed to herbicides.  See 3.307(a)(6)(iii).

The post service medical records reveal that the veteran was 
not found to have aplastic anemia/PNH until more than 18 
years after discharge from service.  The Board notes that 
none of the veteran's medical records indicate that the 
veteran's aplastic anemia/PNH anemia was related to the 
veteran's military service.  While the veteran testified at 
her hearing that the cancer experts that treated her were of 
the opinion that her aplastic anemia/PNH developed as a 
result of her in-service work on the flight line, none of the 
medical records related to the veteran's aplastic anemia 
reflect such, and a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board has also considered the treatise evidence the 
veteran has submitted.  This includes an internet article 
regarding JP-8 jet fuel toxicity.  This article noted that 
data suggested a link between benzene exposure and the 
development of hematopoietic disorders such as aplastic 
anemia.  While the article submitted by the veteran could be 
interpreted as indicating that there is a possibility that 
exposure to benzene could lead to development of aplastic 
anemia, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Since the record does not 
indicate what amount of benzene the veteran was exposed to, 
if any, and since the article submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case, it is not found to be of any probative value.

While the veteran has asserted that she developed aplastic 
anemia/PNH anemia as a result of her military service, as a 
layperson she is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Since the record clearly shows that the veteran developed 
aplastic anemia/PNH anemia more than 18 years after discharge 
from service, and since there is no probative medical 
evidence relating the veteran's aplastic anemia/PNH anemia to 
her active service, the preponderance of the evidence is 
against her claim and service connection for aplastic 
anemia/PNH anemia is not warranted.

IV.  Hepatitis B and C

The veteran asserted at her June 2008 hearing that she 
developed hepatitis B and hepatitis C with an enlarged liver 
as a result of treatment for her aplastic anemia/PNH anemia.  
The veteran reported that she received numerous blood 
transfusions for treatment of the aplastic anemia/PNH anemia 
and that she caught hepatitis B and C from the blood 
transfusions.  She stated that she had an enlarged liver due 
to her hepatitis C disability.  

The veteran does not claim, and the record does not show, 
that the veteran developed hepatitis B or C during service or 
for many years after discharge from service.  

The record does confirm the veteran's assertion that she 
developed hepatitis B and C due to the blood transfusions she 
received for her treatment for aplastic anemia/PNH anemia.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310.

However, as noted above, service connection is not in effect 
for aplastic anemia/PNH anemia.  Additionally, the Board 
notes that the veteran does not have any service-connected 
disabilities.  Since service connection is not in effect for 
any disabilities, service connection for hepatitis B and C 
with enlarged liver as secondary to a service-connected 
disability is not warranted.  

Based on the above, the Board finds that the preponderance of 
the evidence is against these claims and that the veteran is 
not entitled to service connection for hepatitis B or 
hepatitis C with enlarged liver.

V.  Lumbar Spine

The veteran reported in a January 2006 letter that she fell 
several times during service.  She asserted that she hurt her 
back in these falls and that she eventually developed her 
current back disability due to the in-service injuries.  At 
her June 2008 hearing the veteran asserted that she developed 
her back disability due to the steroids she was given for 
treatment of her aplastic anemia.  The veteran's 
representative at the hearing suggested that the veteran 
developed her back disability due to having to wearing high 
heels while standing on concrete for long periods of time 
while working the flight line.

While the service medical records do indicate that the 
veteran fell in October 1962, the treatment records only 
indicate injury to the veteran's ankle.  The veteran's 
service medical records reveal absolutely no complaints, 
findings, or treatment related to the low back.

An April 1999 private examination of the spine indicates that 
the veteran reported that she had had back pain since 1995.

With regard to the veteran's assertion that her lumbar spine 
disability is related to anemia treatment, the veteran may 
not be granted service connection for her back disability as 
secondary to aplastic anemia.  As noted above, service 
connection is not in effect for aplastic anemia/PNH anemia.  
Accordingly, the veteran is not entitled to service 
connection for degenerative disc disease of the lumbar spine 
as secondary to aplastic anemia/PNH anemia.  See 38 C.F.R. 
§ 3.310.

In this case the medical evidence indicates that the veteran 
did not develop her low back disability during service or for 
many years after discharge from service.  Additionally, there 
is no medical evidence relating the veteran's low back 
disability to her active service.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
and service connection for degenerative disc disease of the 
lumbar spine is not warranted.
 



ORDER

Entitlement to service connection for aplastic anemia/PNH 
anemia is denied.

Entitlement to service connection for hepatitis C to include 
an enlarged liver is denied.

Entitlement to service connection for hepatitis B is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


